                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


UNITED STATES OF AMERICA,                      :    CASE NO. 3:18CR17

               Plaintiff,                      :    JUDGE THOMAS M. ROSE

       v.                                      :

JOSHUA C. LEAVELL(1) and                       :
CABEL D. LEAVELL(2)
                                               :
               Defendants.

                                ORDER STRIKING DOC. 35

       Good cause having been shown, it is hereby ORDERED that the Government’s Motion

to Strike filed on April 3, 2019 is granted.



                                               SO ORDERED:

       April 3, 2019                         *s/Thomas M. Rose
                                       ____________________________________
                                             THOMAS M. ROSE
                                             UNITED STATES DISTRICT JUDGE
